IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                              No. 02-50591
                            Summary Calendar


                            MARILYN I. RABY,

                                                    Plaintiff-Appellant,

                                 versus

                              MARIA LICON,

                                                        Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (01-CA-0288-DB)
_________________________________________________________________
                         December 30, 2002

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marilyn   I.   Raby   appeals,   pro   se,   her    complaint's   being

dismissed pursuant to FED. R. CIV. P. 12(b)(6) (failure to state

claim upon which relief can be granted).          (Raby moves for relief

from the requirement of the rules with respect to her reply brief.

Treating the motion as one to file a reply brief in its present

form, it is GRANTED.)




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Rule 12(b)(6) dismissal is proper where the facts alleged, if

true, do not entitle the plaintiff to a legal remedy.    See, e.g.,

Conley v. Gibson, 355 U.S. 41, 45-46 (1957).   Accepting as true all

material allegations in the Complaint, as well as all reasonable

inferences to be drawn from the allegations, and reviewing the

allegations in a light most favorable to Raby, we hold that Raby

has not stated a claim upon which relief can be granted.      In so

holding, we note that Raby proceeds without reference to any

statute or specific legal theory.   Despite a liberal reading of her

complaint, we find no allegations sufficient to rise to the level

of a legal claim.

                                        MOTION GRANTED; AFFIRMED